On the Merits.
The district court has rendered a judgment in this case, dismissing the suit on an exception of no cause of action, since the judgment refusing to grant a writ of injunction was affirmed by this court. The case has been submitted on an agreement between the parties, plaintiff and defendants, that it shall be decided on the briefs filed when the case was on appeal from the judgment refusing to issue the injunction. See Louisiana Greyhound Club, Inc., v. Clancy, Sheriff, et al., No. 29578 (La. Sup.) 119 So. 532.1 The only basis for the suit is the plaintiff's contention that the Act 70 of 1928 is unconstitutional, for the reasons stated in our opinion rendered in the former appeal, where we decided that the statute was not unconstitutional for the reasons there given.
The judgment appealed from is affirmed.
1 Ante, p. 511.